Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for priority under 35 U.S.C. § 119(a-d) with reference to Application Number: JP-2016117770 filed on 06/14/2016.
Should applicant desire to obtain the benefit of foreign priority under 35 U.S.C. 119(a)-(d) prior to declaration of an interference, a certified English translation of the foreign application must be submitted in reply to this action.  37 CFR 41.154(b) and 41.202(e).
Failure to provide a certified translation may result in no benefit being accorded for the non-English application.

Information Disclosure Statement
The Information Disclosure Statement(s) have been reviewed by the examiner and are found to comply with the provisions of 37 CFR 1.97, 1.98, and MPEP § 609.

Drawings
The drawing(s) have been reviewed by the examiner and are found to comply with the provisions of 37 CFR 1.81 to 1.85.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 – 4 and 7 – 8 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Svard (US 20190125171).
	Regarding claim 1, Svard discloses a bite block comprising: a hollow oral cavity insert part that is in contact with an oral cavity of a subject at the time of attaching the bite block to the subject (110); a plate that is formed in a flange shape extending from the oral cavity insert part (101); and a hollow outside part that includes an exposed portion which is exposed to an outside of the oral cavity at the time of attaching (unlabeled protruding part as showing in Fig. 2), and communicates with a hole of the oral cavity insert part (111), wherein the hollow outside part includes at least one through hole with which an external device is attached to the bite block, on the exposed portion (118, [0052], Fig. 5; element 112 is also a through hole because it provides gas supply to the patient, see [0055, 0067]). 
	2. The bite block according to claim 1, wherein an opening surface of the hollow outside part has a planar shape (see Fig. 5, showing a straight plane formed by the opening surface; note, however, that a planar shape may additional read on a planar curve, as illustrated by the entirety of the system in Fig. 2; top opening surface of the hollow outside part also forms a straight plane at the notch surrounding 118, as illustrated in Fig. 2). 
	3. The bite block according to claim 1, wherein at least two through holes are provided in a right and left direction of a face of the subject in a state where the bite block is attached to the subject and is seen from a front side of the subject (113; it is noted that the claims do not require the through holes to be the through hole with which an external device is attached; it is 
4. The bite block according to claim 1, wherein the through hole is a gas introduction hole which introduces a gas to the oral cavity of the subject [0067]. 
7. The bite block according to claim 1, wherein the hollow oral cavity insert part has a cylindrical shape (hollow cavity insert part has a cylindrical shape formed by its hole; additionally, its outer surface forms an ovular cylinder). 
8. The bite block according to claim 1, wherein the hollow outside part has a cylindrical shape (hollow outside part has a cylindrical shape formed by its hole; additionally, its outer surface forms an ovular cylinder). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective 
Claims 5, 6, and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Svard in view of Coleman (US 20100262033).
Regarding claim 5, Svard discloses the bite block according to claim 1. Svard discloses wherein the bite block has an attachment hole to which a nasal adapter is attached (see Figs. 2 and 3). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the bite block of Svard with the nasal attachment hole of Svard for the benefit of taking capnographic and other measurements to ensure the safety of the patient during procedures such as endoscopies [0011]. 
6. The bite block according to claim 5, wherein the attaching hole has an elongated shape having a minor axis and a major axis (see Fig. 2). 
9. A gas sensor kit, comprising: the bite block according to claim 1; and a nasal adapter that is attachable to the bite block to be disposed in a vicinity of a nostril (see above). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 20160256652; Wiesman; gas supply
US 20170000641; Arden; gas supply
US 20070068535; Colman; gas supply
US 20140166000; Olympio; connection through holes
US 20130061854; HAUGE; gas supply
US 20060278238; Borody; nasal adaptor
WO 2015053313; YOSHIKI; connection through holes
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADLEY H PHILIPS whose telephone number is (571)270-5180. The examiner can normally be reached 8:00 - 5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Sweet can be reached on (571) 272-4761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRADLEY H PHILIPS/Primary Examiner, Art Unit 3799